                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



Karen Bostek,                                                 Case No. 3:16-cv-2416

                       Plaintiff

        v.                                                    MEMORANDUM OPINION


Norfolk Southern Railway Company, et al.,

                       Defendants

                                      I.      INTRODUCTION

        Before me is Defendant Norfolk Southern Railway Company’s motion for summary

judgment. (Doc. No. 38). Plaintiff Karen Bostek filed a memorandum in opposition, (Doc. No.

41), and Defendant replied, (Doc. No. 42).

                                       II.     BACKGROUND

        Plaintiff Karen Bostek was employed by Defendant Norfolk Southern Railway Company

(“NSR”) for approximately seventeen years. In August 2014, Bostek failed a “fitness for duty” drug

test and was required to participate in a drug-education program in order to maintain her

employment. As a condition of the program, Bostek was subject to random drug tests for the next

five years.

        The first of these random drug tests was conducted on February 4, 2015, by Rebecca Smith,

who is federally certified to perform drug and alcohol tests. (Doc. No. 41-1 at 18; Doc. No. 41-5 at

4, 8). Pursuant to Smith’s general practice, she asked Bostek for photographic identification during

the test.
        Only a few weeks after this first test, on February 26, 2015, Smith returned to perform a

follow-up test. When Smith appeared in Bostek’s office to perform the test with NSR management

personnel Stephen Grankowski, Bostek informed Smith she would have to go out to her car to

retrieve her license. Because Smith was required to keep Bostek in her sight for the duration of the

test, Smith followed Bostek out of Bostek’s second floor office and onto an outdoor, grated, metal

staircase to the parking lot. It was snowing at the time, and snow had accumulated on both the

single handrail and the stairs themselves.

        Bostek took three steps down the staircase before she slipped and fell on the third step.

Smith immediately asked Bostek whether she was alright and pounded on the door to summon

Grankowski. Bostek then made her way back up the stairs and into her office where Smith gave her

an ice pack in response to her complaints of shoulder pain. Grankowski then took Bostek to the

hospital to be treated for her injuries. Smith remained at the site until Superintendent Stephen

Myrick arrived at the scene. Myrick then took Smith’s written statement and drove her back to her

car.

        Although Smith was going to go home after this incident, she was instructed to go to the

hospital to complete the test. Smith did as instructed.

        At the time Smith attempted to conduct the drug test in the hospital, Bostek was wearing a

neck brace, “moaning and groaning” while lying in a hospital bed in a curtained off area of the

emergency room. (Doc. No. 41-5 at 25, 34). The first sample Bostek produced did not fulfill the

volume requirement for urinalysis. After the first sample, Bostek was given an injection of

morphine for her pain. She was also given a forty-ounce cup of water to help her produce a

sufficient urine sample. Though Bostek took a couple sips of the water and produced some urine,

neither of the samples taken over the next two hours satisfied the volume requirement for urinalysis.




                                                   2
Since Bostek was unable to produce a sample of the requisite volume in any of the three samples

given over three hours, the test resulted in a “shy bladder refusal.” (Doc. No. 41-5 at 22).

       Other than the drug test itself, the details of the hospital visit are not clear. But it is known

that after x-rays and CT scans were performed, Bostek was discharged with a diagnosis of shoulder

contusions.

       Myrick, who was investigating the incident, was present for much of the time Bostek was in

the hospital. But, due to the circumstances, he was unable to question Bostek at the hospital.

Instead, he questioned Bostek in an unrecorded phone call the following day.

       The NSR medical department also attempted to communicate with Bostek in the days

following the incident to notify her of a Shy Bladder Exam, which was required to assess whether

there was a medical reason for Bostek’s inability to produce the requisite volume of urine in any one

sample over the three-hour period. Though the medical department made numerous attempts to

notify Bostek of the Shy Bladder Exam scheduled for March 2, 2015, it was unable to reach her until

March 1, 2015. During the call, Bostek notified NSR that she had a doctor’s appointment scheduled

for the same day, which could conflict with the scheduled exam. Despite being notified of the

conflict, NSR did not offer to reschedule the test. And on March 2, 2015, Bostek chose to attend

her doctor’s appointment rather than the Shy Bladder Exam.

       Four days after she failed to appear for the Shy Bladder Exam, on March 6, 2015, NSR sent

Bostek two letters notifying her of the following charges:

       (1) “violation of NS Operating Rule 4(a), violation of the NS Policy on Alcohol and
       Drugs and conduct unbecoming an employee in that you failed to follow the
       instructions of NS Medical Director Dr. P. J. Lina, in her letter to you dated
       February 27, 2015, to report for a medical assessment on March 2, 2015, after failing
       to provide a sample for a February 26, 2015, follow-up test as instructed in her
       November 29, 2014 letter.”

       (2) “conduct unbecoming an employee in that you made false and/or conflicting
       statements to a Carrier Officer, while on duty as an Operator at River Route Bridge,
       at approximately 3:48 P.M. on February 26, 2015.”

                                                   3
(Doc. No. 41-21 at 2 -3). For both charge investigations, Myrick was the charging officer and Jason

Charbonneau the hearing officer. As charging officer, it was Myrick’s responsibility to present the

case on behalf of the company, including documents and testimony to support the case. The

hearing officer is charged with conducting a fair and impartial hearing. Ultimately, Charbonneau

found Bostek guilty on both charges and dismissed her from service for each.

                                           III.    STANDARD

        Summary judgment is appropriate if the movant demonstrates there is no genuine dispute of

material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

All evidence must be viewed in the light most favorable to the nonmovant, White v. Baxter Healthcare

Corp., 533 F.3d 381, 390 (6th Cir. 2008), and all reasonable inferences are drawn in the nonmovant’s

favor. Rose v. State Farm Fire & Cas. Co., 766 F.3d 532, 535 (6th Cir. 2014). A factual dispute is

genuine if a reasonable jury could resolve the dispute and return a verdict in the nonmovant’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A disputed fact is material only if its

resolution might affect the outcome of the case under the governing substantive law. Rogers v.

O’Donnell, 737 F.3d 1026, 1030 (6th Cir. 2013).


                                          IV.     DISCUSSION

        The Federal Railroad Safety Act (“FRSA”) prohibits a railroad carrier from retaliating against

an employee who has, in good faith, engaged in a protected activity. 49 U.S.C. § 20109(a). Claims

under the FRSA are analyzed under the same burden-shifting framework as those asserted under the

Wendell H. Ford Aviation Investment and Reform Act for the 21st Century. 49 U.S.C. §

20109(d)(2)(A)(i). That is, the employee must first make a prima facie showing that:

        (1) [she] engaged in protected activity; (2) [NRS] knew that [she] engaged in
        protected activity; (3) [she] suffered an unfavorable personnel action; and (4) the
        protected activity was a contributing factor in the unfavorable personnel action.


                                                     4
Consol. Rail Corp. v. U.S. Dep’t of Labor, 567 F. App’x 334, 337 (6th Cir. 2014) (citing Araujo v. New

Jersey Transit Rail Operations, Inc., 708 F.3d 152, 157 (3d Cir. 2013)); see also 49 U.S.C. §

42121(b)(2)(B)(i). Once the employee satisfies the initial burden, the employer must “demonstrate[

], by clear and convincing evidence, that the employer would have taken the same unfavorable

personnel action in the absence of that behavior.” 49 U.S.C. § 42121(B)(2)(B)(ii); see also Consol. Rail

Corp., 567 F. App’x at 337.

A.      PRIMA FACIE SHOWING

        While there is no dispute that notifying a railroad carrier of a work-related injury is a

protected activity, 49 U.S.C. § 20109(a)(4), NSR alleges the injury report was not made with the

requisite “good faith.” Additionally, NSR claims Bostek cannot establish her engagement in a

protected activity was a “contributing factor” in NSR’s decision to terminate her employment.

1.      Good Faith

        “[T]he ‘good faith’ requirement of the statute incorporates both a good faith belief that an

injury was work-related, and good faith in making the injury report.” Miller v. CSX Transp., Inc., No.

1:13-cv-734, 2015 WL 5016507, at *6 (S.D. Ohio Aug. 25, 2015) (citing Murphy v. Norfolk S. Ry. Co.,

No. 1:13-CV-863, 2015 WL 914922, at *5 n. 3 (S.D. Ohio Mar. 3, 2015)). It is undisputed that

Bostek’s reported injury occurred at work. As such, the remaining question is whether Bostek

“submitted the report with good faith intent.” Miller, 2015 WL 5016507, at *6.

        NSR asserts the report was made not in good faith but with the “ulterior motive” of

avoiding the random drug test. (Doc. No. 38-1 at 18-19). In support, NSR cites statements Bostek

made which conflict with the accounts of others who were present during or after the incident. (Id.).

Specifically, NSR alleges Bostek falsely claimed: (1) the stairs were icy and snow-packed; (2) she

slipped halfway down the staircase; and (3) she was covered in snow after the fall. (Id.). Bostek




                                                      5
acknowledges the inconsistencies between her own account and that of others but contends these

“minor facts” do not equate with a lack of good faith. (Doc. No. 41 at 19).

        At this stage in the litigation, it is not my function “to weigh the evidence and determine the

truth of the matter.” Anderson, 477 U.S. at 249. Rather, I must view the evidence in the light most

favorable to Bostek and determine only whether there is sufficient “evidence on which the jury

could reasonably find for the plaintiff.” Id. at 252.

        Here, Smith testified that there was snow on the steps that had not fallen through the grates

at the time of the accident. (Doc. No. 41-17 at 3-4). While she said “[i]t didn’t seem dangerous to

[her,]” she “was cautious.” (Id. at 4). Additionally, though Smith asserted “[t]here was no snow

buildup, no ice buildup, nothing[,]” two questions later, she stated, “[t]here was just a little bit of

snow buildup on the sides and stuff.” (Id. at 9). Grankowski also testified to the accumulation of

snow on the steps and the handrail. (Doc. No. 41-4 at 12). And, even Myrick admitted there was

snow on the lip of the steps, which is corroborated by the photo he took an hour after the incident.

(Doc. No. 41-3 at 16; Doc. No. 41-25).

        As such, without considering Bostek’s “self-serving testimony,” as described by NSR, (Doc.

No. 38-1 at 19), the jury could reasonably conclude the stairs had accumulated snow, snow which

would have covered Bostek’s clothes when she fell. Further, although Bostek’s statement that the

stairs were icy is not corroborated, there is sufficient evidence of accumulation to conclude the

statement was made not in bad faith but merely confusion.

        Regarding the details of the fall itself, Bostek and Smith both recalled Bostek slipping on the

third step down. (Doc. No. 38-12 at 35; Doc. No. 41-17 at 5). But their accounts diverge as to

whether Bostek continued to fall down the steps. Bostek claimed she went down an additional five

stairs. (Doc. No. 38-12 at 33, 35). Smith recalls Bostek landing on the third step with her legs

extended to the steps below, which could arguably be characterized as Bostek’s body having


                                                     6
extended below the third step. (Doc. No. 41-17 at 5-6). Considering Bostek’s likely surprise during

and following the fall, a genuine dispute of fact exists as to whether this inconsistency was a product

of bad faith.

        Because Smith’s eyewitness testimony and Bostek’s account and hospital records, (Doc. No.

41-11), support a conclusion that Bostek fell and was injured, a jury could reasonably conclude

Bostek reported her injury in good faith.

2.      Contributing Factor

        The “contributing factor” prong of the analysis is a matter of much debate among courts.

Most circuits who have encountered this issue have determined the employee must show “retaliation

was a motivating factor” to satisfy this prong. Armstrong v. BNSF Ry. Co., 880 F.3d 377, 382 (7th Cir.

2018) (emphasis in original); see also Heim v. BNSF Ry. Co., 849 F.3d 723, 727 (8th Cir 2017) (“[T]to

establish a prima facie case, [the FRSA plaintiff] must demonstrate that [the railroad carrier]’s

discipline was, at least in part, intentional retaliation prompted by his injury report.”); Lowery v. CSX

Transp., Inc., 690 F. App’x 98, 101 (4th Cir. 2017) (holding the “contributory factor” prong was

satisfied by proof of “retaliatory animus”). But some courts have followed the Third Circuit’s

holding that a FRSA plaintiff “need not demonstrate the existence of a retaliatory motive on the part

of the employee taking the alleged prohibited personnel action in order to establish that his

disclosure was a contributing factor to the personnel action.” Araujo, 708 F.3d at 158 (emphasis in

original) (further citation omitted).

        The Sixth Circuit has yet to address whether proof of retaliatory animus is required to

establish the “contributory factor” prong. In Consolidated Rail Corp., the court quoted the Third

Circuit, stating, “the contributing factor standard has been understood to mean ‘any factor which,

alone or in connection with other factors, tends to affect in any way the outcome of the decision.’”

567 F. App’x at 338 (quoting Araujo, 708 F.3d at 158). But, in concluding the employee had


                                                    7
established this prong, the court stated there was “substantial evidence that animus was a

contributing factor.” Id. Thereafter, the Eighth Circuit cited this conclusion in support of the

statement that “the contributing factor that an employee must prove is intentional retaliation

prompted by the employee engaging in protected activity.” Kuduk, 768 F.3d at 791.

        Without a definitive ruling, many trial courts within the Sixth Circuit have considered the

following factors when faced with the “contributing factor” analysis proven by circumstantial

evidence:

        (i) temporal proximity; (ii) indications of pretext; (iii) inconsistent application of an
        employer's policies; (iv) shifting explanations for an employer's actions; (v)
        antagonism or hostility toward a complainant's protected activity; (vi) falsity of an
        employer's explanation for the adverse action taken; and (v[ii]) change in the
        employer's attitude toward the complainant after he engages in protected activity.

Gibbs v. Norfolk S. Ry. Co., No. No. 3:14-cv-587, 2018 WL 1542141, at *8 (W.D. Ky. Mar. 29, 2018)

(quoting Wagner v. Grand Trunk W. R.R., No. 15-10635, 2017 WL 733279, at *4 (E.D. Mich. Feb. 24,

2017)) (further citation omitted); see also, Ma v. American Elec. Power, Inc., 123 F. Supp. 3d 955, 963

(W.D. Mich. 2015) (considering temporal proximity, change in attitude, and hostility toward

protected activity); Ortiz v. Grand Trunk W. R.R. Co., No. 13-13192, 2014 WL 4658762, at *7 (E.D.

Mich. Sept. 17, 2014) (enumerating Gibbs and Wagner seven factors). I, too, find these factors

applicable to the “contributing factor” inquiry.

        1.      Temporal Proximity

        Bostek alleges this prong can be inferred by the temporal proximity between her protected-

activity injury report and her dismissal. But Bostek was terminated for two independent charges:

failure to attend the Shy Bladder Exam, as scheduled, and making false and conflicting statements in

her injury report. (Doc. Nos. 38-3 & 38-4). These charges were leveled against Bostek on March 6,

2015, approximately four days after Bostek failed to attend the Shy Bladder Exam and six days after




                                                     8
making her injury report to Myrick.1 (Doc. Nos. 38-3, 38-4, 41-21). Although six days is a relatively

short period of time, the intervening event diminishes inference of retaliation from temporal

proximity. Therefore, this factor is not highly probative.

        2.      Procedural Irregularities of Drug Tests

        Although the Shy Bladder charge and false and conflicting statements charge must be

distinguished for purposes of the temporal proximity factor, the two events giving rise to the

charges are, to an extent, intertwined. This relationship between the two, Bostek argues, gives rise

to an inference of retaliation. In support, Bostek cites multiple Department of Transportation

(“DOT”) drug testing guidelines and Federal Railroad Administration (“FRA”) regulations, which

NSR violated following Bostek’s on-duty injury. (Doc. No. 41 at 22-23). Apparently conceding

these alleged violations, NSR merely argues they are immaterial since Charbonneau was not involved

in the drug testing process itself. (Doc. No. 42 at 7). I will briefly discuss these alleged violations.

        First, guidelines require the donor to be within the sight of the collector or a member of

employer management for the duration of the drug test. (Doc. No. 41-4 at 8-9; Doc. No. 41-5 at 9,

17-18). But Bostek was out of Smith’s sight for “about an hour” during the test when Bostek was

transported to the hospital by Grankowski. (Doc. No. 41-4 at 13; Doc. No. 41-5 at 9, 17). Further,

Bostek was out of Grankowski’s sight for a period of time during this hour as well. (Doc. No. 41-4

at 14). Even if this was not a “fatal flaw,” as Smith alleged, it was a departure from the general

procedure. (Doc. No. 41-5 at 18).

        Second, the DOT Urine Specimen Collection Guidelines provides that, “[i]f an employee

needs medical attention (e.g., an injured employee in an emergency medical facility who is required

to have a post-accident test), treatment takes priority and should not be delayed to collect a


1
 The charging letter states the false and conflicting statements were made February 26, 2015. (Doc.
No. 41-21 at 3). But the charge was based on allegedly false statements Bostek made to Myrick
during her verbal injury report on February 27, 2015. (Doc. No. 41-1 at 53).

                                                     9
specimen.” Office of Drug & Alcohol Policy & Compliance, U.S. Dep’t of Transportation, Urine

Specimen Collection Guidelines (2014) (provided as Doc. No. 41-9 at 26). But rather than prioritizing

Bostek’s treatment, NSR continued to pursue the drug test while Bostek was in the hospital seeking

treatment. (Doc. No. 41-4 at 16).

          Third, FRA regulations provide that “a collector…must…[u]rge the employee to drink up to

40 ounces of fluid, distributed reasonably through a period of up to three hours, or until the

individual has provided a sufficient urine specimen.” 49 C.F.R. § 40.193(b)(2). But rather than a

reasonable distribution, Bostek was given a “tall cup of water,” approximately 40 ounces, all at once.

(Doc. No. 41-5 at 28-29).

          Finally, after an employee has failed to provide the requisite volume of urine, FRA

regulations require the employer to “direct the employee to obtain, within five days, an evaluation”

regarding the “employee's failure to provide a sufficient specimen.” 49 C.F.R. § 40.193(c). NSR did

not direct Bostek to obtain the evaluation within five days of the failure, but instead demanded

Bostek appear for the Shy Bladder Exam on March 2, 2015. (Doc. No. 38-5 at 45-46; Doc. No. 38-

9 at 28). Even though the five days did not expire until March 3, 2015, when learning of the conflict

between Bostek’s doctor’s appointment and the test, NSR did not offer to reschedule for the

following day or inform Bostek of any other way this evaluation could be satisfied. (Doc. No. 38-9

at 67).

          Although Charbonneau was not directly involved in the drug testing and Shy Bladder Exam,

he did nothing to remedy NSR’s errors. Instead, Charbonneau repeatedly stated his limited purpose:

          I wasn’t there to evaluate whether or not Ms. Bostek had a doctor’s appointment. I
          was there to evaluate whether Ms. Bostek failed to comply with the instructions from
          the proper authority.




                                                   10
(Doc. No. 41-27 at 9-10). That is, Charbonneau’s only purpose was to determine whether Bostek

had appeared at the scheduled Shy Bladder Exam, as evidenced by the following exchange during

the investigation:

        Charbonneau: Mr. Myrick, was Ms. Bostek instructed to report for a medical
        assessment on March 2, 2015?
        Myrick: Yes, Medical Department had given her those instructions.
        Charbonneau: Did Ms. Bostek show up for the medical assessment on March 2,
        2015?
        Myrick: No.
        Charbonneau: Mr. Myrick, did Ms. Bostek follow the instructions in the letter dated
        February 27, 2015? I'm referring to Exhibit # 11.
        Myrick: No, she did not follow instructions.
        Charbonneau: Mr. Myrick, did Ms. Bostek comply with the NS Operating Rule 4(a)?
        Myrick: No, she did not.
        Charbonneau: Mr. Myrick, was Ms. Bostek in violation of NS Policy on Alcohol and
        Drugs?
        Myrick: Yes.

(Doc. No. 38-9 at 33-34). Unsurprisingly, since it was never disputed that Bostek did not appear for

the scheduled Shy Bladder Exam, Charbonneau found Bostek guilty as charged. (Doc. No. 38-3).

        Based on the evidence presented of NSR’s disregard of DOT guidelines and FRA

regulations coupled with the ultimate futility of the hearing, a question of fact remains as to whether

the continued drug testing, Shy Bladder Exam, and subsequent investigation were legitimate or an

act of pretext.

        3.        Indications of Pretext/Hostility by Myrick

        Bostek asserts Myrick acted with pretext when he suppressed evidence of Smith’s eyewitness

testimony. (Doc. No. 41 at 22). In support Bostek cites the following exchange during the Shy

Bladder investigation:

        Bostek: Statements from the witnesses, are we allowed that?
        Myrick: I don’t have any statements from the witnesses.
        Bostek: Grankowski. or the FRA testing officer Rebecca, I mean don’t they have to
        provide written statements as I do?
        Myrick: No. Mr. Grankowski is outside to be questioned. That's why he's here.
        Bostek: I understand, but Rebecca the --
        Myrick: --We can’t. Rebecca Smith does not work for Norfolk Southern.

                                                  11
        Bostek: I understand, but she was a witness.
        Myrick: Correct.
        Bostek: She's not required to provide any type of a statement as to what she
        witnessed?
        Myrick: I can’t make her provide a statement. She doesn't work for NS.
        Bostek: Okay. I’m just asking if--
        Myrick: --Yeah, she doesn’t really want to get involved. So I can’t make her--
        Bostek: --Can’t blame her.
        Myrick: Yeah. She doesn’t really want to give a written statement.

(Doc. No. 38-9 at 45-46). But Smith had given a written statement, a statement Myrick described as

“consistent with what little information Ms. Bostek would offer.” (Doc. No. 41-3 at 8). Further,

though Myrick claimed NSR wanted Smith “to come to [the false and conflicting statements]

disciplinary hearing and she would not[,]” (Doc. No. 41-3 at 28), Smith testified that she had

expressed her willingness to give a statement at the hearing but was never asked to do so. (Doc. No.

41-5 at 14).

        Rather than presenting Smith’s written statement or her personal testimony, Myrick testified

that Smith told him Bostek “sat on the steps, was her exact words.” (Doc. No. 38-12). But in

Smith’s three2 personal accounts presented as evidence here – her written statement given after the

accident, her recorded interview with the NSR claims agent, and her deposition for this litigation –

Smith never used these words, but instead described Bostek’s “fall.”

        Beyond suppression of evidence, there is evidence that Myrick acted questionably

throughout the investigation into Bostek’s on-duty injury. First, from the beginning, Myrick

classified the incident as a “slip no fall,” even though Smith reported Bostek had slipped and landed


2
  Smith’s declaration provided by NSR states that Bostek “gently sat down on the middle of the
third step…[s]he did not fall.” (Doc. No. 38-6 at 3). But this declaration, in whole, contains
inconsistencies. For example, NRS’s statement that “there was no accumulation of snow on either
the stairs or the single handrail,” is directly contradicted by the testimony of not only Smith, but also
Grankowski and Myrick, as discussed above. Further, even if Smith did feel this way at the time, she
never expressed a belief that the fall was faked on the record in her written statement or account to
the claim agent. (Doc. No. 41-5 at 21). Instead, she expressed this for the first time in this
particular declaration signed at least seven months after the incident. (Doc. No. 38-6; Doc. No. 41-5
at 27, 33-34).

                                                   12
on her bottom. (Doc. No. 41-3 at 18; Doc. No. 41-8). Though Myrick was at the hospital when

Bostek was diagnosed with and treated for contusions, he refused to believe Bostek actually fell and

was injured, stating:

                 My experience, when you go to the doctor and you tell them I’ve got A, B, C,
        D wrong with me and a contusion, they can’t see a contusion, they're going to give
        you treatment based on what you’re telling them, even though they can’t run tests to
        see.
                 What she was telling them was very subjective. They’re giving her treatment.
        Oh, my shoulder hurts, so she ends up with a neck brace, she ends up with two shots
        of morphine, that I'm aware of, for a bruise? They’re giving her based on what she is
        telling them.

(Doc. No. 41-3 at 21). Myrick never reviewed Bostek’s medical records to confirm or deny his

theory that she was not injured. (Doc. No. 41-3 at 7, 20).

        Acting on his personal beliefs, Myrick brought charges against Bostek for making false and

conflicting statements when reporting her injury. Though Bostek’s union representative asked

Myrick multiple times to specify the allegedly false and conflicting statements that formed the basis

of this charge, he did not provide these details prior to the hearing. (Doc. No. 41-24). As a result,

Bostek was unable to adequately prepare for the hearing.

        Ultimately, because Myrick withheld evidence from both the hearing officer and Bostek

herself, the false and conflicting statements hearing was, in Myrick’s words, a “he said she said”

situation. (Doc. No. 38-12 at 15). Because there is evidence to suggest Myrick’s hostility stemmed

directly from the injury report, and his conduct impacted the investigation resulting in Bostek’s

dismissal, a jury could reasonably conclude the injury report was a “contributing factor” of NSR’s

decision to terminate Bostek.




                                                  13
        4.      Indications of Pretext/Falsity of Explanation by Charbonneau

        Bostek asserts Charbonneau’s decision to dismiss her for false and conflicting statements

was pretextual. Specifically, Bostek asserts the single statement Charbonneau3 cited as false or

conflicting – that Bostek slid halfway down the stairs rather than landing on the third step, (Doc.

No. 41-27 at 14-15, 19) – was insufficient to justify her termination. Considering the lack of direct

evidence provided in support of the charge along with Charbonneau’s simplistic explanation of his

decision to terminate, a fact question remains as to whether his explanation was false and his

decision pretextual.

        In sum, NSR’s conduct from the initial drug test to the Shy Bladder investigation, along with

Myrick’s hostility, and the indications of possible pretext by both Myrick and Charbonneau, suggest

Bostek’s injury report was a “contributing factor” in NSR’s decision to terminate Bostek.

B.      DISMISSAL ABSENT INJURY REPORT

        Because Bostek satisfied her prima facie burden, the burden shifts to NSR to prove by clear

and convincing evidence that Bostek would have been terminated even if she had not made the

injury report. Here, NSR states that it would have terminated Bostek for failing to appear for the

Shy Bladder Exam independent of her injury report and that it would have dismissed her for making

false statements even if the statements were not contained in the injury report. In support, NSR

cites voluminous records purporting to show its dismissal of other employees found guilty of similar

charges.4 (Doc. Nos. 38-17 & 38-19).


3
 As an aside, inconsistent statements about the relationship between Myrick and Charbonneau at
the time of the hearing also raise some suspicion. Although Myrick claims he “didn’t even know”
Charbonneau prior to the hearing, (Doc. No. 41-3 at 10), Charbonneau testified that he had known
Myrick for years prior to the hearing and had sat, as the hearing officer, on one case prior to
Bostek’s where Myrick was the charging officer. (Doc. No. 41-27 at 6).
4
 NSR also provided records of cases involving employees who were found not to have a medical
condition which would have caused them to fail to provide the required sample during the three-
hour period. (Doc. No. 38-18). Because NSR never made this determination with respect to

                                                  14
        With respect to the charge of making false and conflicting statements, all four cases provided

for comparison are easily distinguishable. (Doc. No. 38-19). In two of the cases, the employee

admitted to making false statements. (Id. at 5-9). In one case, the objective evidence demonstrated

the employee was not working six days he claimed to incur work-related transportation and meal

expenses. (Id. at 2-3). And in the last case, “the record was devoid of any explanation” of the

alleged false statements because the employee chose not to attend the hearing and present an

explanation. (Id. at 4). Bostek never conceded guilt, but instead maintained her innocence during a

subjective “he said she said” investigation. Additionally, as an aside, the employees in the cited cases

falsified expense accounts and track inspection records, “forged a doctor’s signature,” and “st[ole]

time not worked.” (Id. at 2-9). Bostek is accused of falsifying the number of steps she fell.

        Regarding the failure to appear for the Shy Bladder Exam, NSR cites numerous cases in

which employees refused a drug test. But there is no evidence Bostek refused to take the Shy

Bladder Exam, only that she notified NSR she could not attend the exam at the scheduled time due

to a previously scheduled doctor’s appointment. With knowledge of the conflict, NSR did not offer

to reschedule the test for the day after, March 3, 2015, even though FRA regulations permitted

Bostek five days to take the Shy Bladder Exam. NSR did not act with the same rigidity in the cases

provided by NSR as evidence. In fact, in one case, NSR “changed one date and…suggested

subsequent dates for a retest.” (Doc. No. 38-17 at 7). As such, these records do not provide clear

and convincing evidence Bostek would have been fired absent the injury report.

        As discussed above, there were flaws in every stage of the Shy Bladder matter from the initial

drug test itself, to the scheduling of the Shy Bladder Exam, to the resulting investigation. Viewing



Bostek, these records are irrelevant. As stated repeatedly by Charbonneau, “I wasn’t there to
evaluate whether or not Ms. Bostek had a doctor’s appointment. I was there to evaluate whether
Ms. Bostek failed to comply with the instructions from the proper authority.” (Doc. No. 41-27 at 9-
10). The medical reason for failing to supply the required sample was not at issue.

                                                   15
all of this evidence in the light most favorable to Bostek, I conclude NSR has fallen short of its

burden here. Summary judgment as to the retaliation claim must be denied, accordingly.

C.      DAMAGES

        NSR moved for summary judgment on its affirmative defenses regarding Bostek’s failure to

mitigate her damages and Bostek’s request for punitive damages. (Doc. No. 38-1 at 24-25).

        In response to NSR’s motion, Bostek provided evidence that she has sought to mitigate

damages by applying for employment at numerous locations. (Doc. No. 41-29). NSR remained

silent on the mitigation issue in the face of this evidence. Thus, I conclude a genuine dispute of

material fact remains as to the damages-mitigation issue.

        Regarding punitive damages, NSR alleges Bostek has failed to provide “proof of malicious

or reckless conduct by the railroad.” Murphy, 2015 WL 914922, at *6 n.4 (cited in Doc. No. 38-1 at

25; Doc. No. 42 at 8). NSR claims, specifically, that “the evidence shows that NSR’s conduct was

wholly intended to follow the law.” (Doc. No. 38-1 at25). But the evidence suggests NSR violated

numerous DOT guidelines and FRA regulations throughout the drug testing process. Further, there

is evidence of Myrick’s deceptive and biased conduct during the investigations which resulted in

Bostek’s termination. Finally, a jury could reasonably conclude the Shy Bladder investigation was

nothing more than a formality, predetermined to result in a finding of guilt. Therefore, a genuine

issue of material fact exists as to whether NSR engaged in malicious or reckless conduct, entitling

Bostek to punitive damages.

        Accordingly, summary judgment is denied for both of these damages-related affirmative

defenses.




                                                   16
                                     V.      INTERFERENCE CLAIM

          In opposition to summary judgment, Bostek alleges she stated a claim not only for

retaliation, but also for interference with prompt medical attention under 49 U.S.C. § 20109(c),

which provides:

          (1) Prohibition.--A railroad carrier or person covered under this section may not
          deny, delay, or interfere with the medical or first aid treatment of an employee who is
          injured during the course of employment. If transportation to a hospital is requested
          by an employee who is injured during the course of employment, the railroad shall
          promptly arrange to have the injured employee transported to the nearest hospital
          where the employee can receive safe and appropriate medical care.

          (2) Discipline.--A railroad carrier or person covered under this section may not
          discipline, or threaten discipline to, an employee for requesting medical or first aid
          treatment, or for following orders or a treatment plan of a treating physician… For
          purposes of this paragraph, the term “discipline” means to bring charges against a
          person in a disciplinary proceeding, suspend, terminate, place on probation, or make
          note of reprimand on an employee's record.

49 U.S.C. § 20109(c).

          The liberal pleading standard that applies at the outset of the litigation does not apply at the

summary judgment stage. Tucker v. Union of Needletrades, Indus. & Textile Emps., 407 F.3d 784, 787-88

(6th Cir. 2005). To ensure a defendant is not subject to unfair surprise at this late stage, “a plaintiff

may not expand his claims to assert new theories for the first time in response to a summary

judgment motion.” Desparois v. Perrysburg Exempted Vill. Sch. Dist., 455 F. App’x 689, 666 (6th Cir.

2012) (citing Bridgeport Music, Inc. v. WM Music Corp., 508 F.3d 394, 400 (6th Cir. 2007)). But, in the

face of an ambiguous complaint, the Sixth Circuit has looked to the “course of the proceedings” to

determine whether the defendant was on notice of the claim. Copeland v. Regent Elec., Inc., 499 F.

App’x 425, 435 (6th Cir. 2012) (quoting Carter v. Ford Motor Co., 561 F.3d 562, 568-69 (6th Cir.

2009)).

          Bostek’s amended complaint, claiming only “Count I: Violation of 49 U.S.C. § 20109

(FRSA)” is not ambiguous. (Doc. No. 3). Though the amended complaint does not cite a


                                                     17
subsection of FRSA, the language used states only a retaliation claim. Specifically, the amended

complaint provides, in relevant part,

         13. As a result of attempting to formally report these injuries, NS filed disciplinary
         charges against Plaintiff, claiming that she made false representations and false or
         conflicting statements.

         14. Plaintiff’s actions in attempting to formally report her injuries constituted
         protected activity under the FRSA.
         …
         16. The disciplinary charges brought against Plaintiff were false, and the Defendant
         knew that the charges were false, and yet the Defendant participated in bringing the
         charges and holding the hearing.
         …
         18. The false charges that were brought against Plaintiff included, inter alia, that she
         did not fall down; that she was not injured; and that she willingly or effectively
         refused or failed to take her drug test.

         19. Plaintiff attempted take her drug test three times immediately after the incident,
         but the Defendant participated in the manipulation of the tests to insure that the
         tests would be invalid.

         20. Defendant also insisted that Plaintiff provide urine samples despite the
         knowledge that, despite Plaintiff’s best efforts, she was unable to do so. This
         insistence extended to demanding that the sample be produced while Plaintiff was at
         the hospital, in significant pain from her injuries.

         21. The Defendant deliberately and maliciously used standards and procedures for
         urinalysis testing that were inconsistent with federal and industry standards. These
         improper standards and procedures were calculated to invalidate the urine samples
         that Plaintiff provided.
         …
         23. Plaintiff advised NS that her physician instructed her to temporarily not return to
         work until she could be seen by her physician on March 3, 2015 [sic]5. Defendant,
         knowing that Plaintiff’s physician appointment was scheduled for March 3, 2015
         [sic], intentionally and maliciously ordered her to be seen by an NS appointed doctor
         on the same date, and prohibited Plaintiff from rescheduling the appointment with
         NS’s physician.

         24. Plaintiff attended the previously scheduled appointment with her personal
         physician on March 3, 2015 [sic]. Defendant used Plaintiff’s attendance at her
         previously-scheduled personal physician appointment, and resultant failure to present


5 The complaint incorrectly states that the Shy Bladder Exam and conflicting appointment were scheduled for March 3,

2015. (Doc. No. 3). The actual date of these two appointments was March 2, 2015. (Doc. No. 38-5 at 45-46; Doc. No.
38-9 at 28, 33-34; Doc. No. 41-16).

                                                         18
        at the subsequently-scheduled NS physician appointment as an additional pretext for
        firing her.

        25. The Defendant took adverse or unfavorable actions against Plaintiff in whole or
        in part due to her protected activity when they acted to, inter alia, charge her with
        disciplinary offenses based upon her protected activity, subject her to a disciplinary
        trial, and discharge her without legitimate cause.

(Doc. No. 3. at 3-5).

        Bostek cites paragraphs 20 and 23 in support of her argument. Viewed alone, the

paragraphs may appear to ambiguously state a claim for interference. But in the context of the

entire single-count amended complaint, these allegations are qualified to relate only to the issue of

retaliation for reporting her injury. Specifically, Bostek claimed NSR’s conduct during the initial

drug test was a “manipulation…to insure that the tests would be invalid,” and the failure to

reschedule knowing she could not attend was merely “additional pretext for firing her.” (Doc. No. 3

at 4-5). Further, the amended complaint does not contemplate multiple “violations” of FRSA or use

any words triggering an interference claim such as “delay,” “deny,” “interfere,” or “discipline.”

        While the evidence may suggest Bostek could have alleged a colorable FRSA interference

claim, she did not. Nor has she sought leave to amend her amended complaint to add this claim.

See, e.g., Tucker, 407 F.3d at 789. As it stands, the amended complaint does not adequately state a

claim for interference. Therefore, the FRSA interference claim cannot be presented now.

                                         VI.     CONCLUSION

        For the foregoing reasons, NSR’s motion for summary judgment is denied as to the single

count of this litigation: retaliation with the protected activity of reporting an injury. NSR’s motion is

also denied as to the damages-related affirmative defenses.

        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge



                                                   19
